DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  the limitation (R9+R10)/(R9-R10) <-2 in claim 16 has already recited in claim 15, and it appears to be a duplicate limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-11, 13-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. US 2020/0257082.
Regarding claim 1, Yang teaches a lens system (see at least abstract and Fig. 1), comprising: 
a plurality of refractive lens elements (Fig. 1: E1 to E7) arranged along an optical axis of the lens system, wherein the plurality of lens elements (E1 to E7) includes, in order along the optical axis from an object side (Fig. 1: S1) to an image side (S17): 
a first lens element (E1) with positive refractive power (Table 3: f1 = 6.34); 
a second lens element (E2) with refractive power (Table 3: f2 = 4.89); 

a fourth lens element (E4) with positive refractive power (Table 3: f4 = 12.82); 
a fifth lens element (E5) with refractive power (Table 3: f5 = -18.23); 
a sixth lens element (E6) with positive refractive power (Table 3: f6 = 35.83); and 
a seventh lens element (E7) with refractive power (Table 3: f7 = -9.58); 
wherein the lens system satisfies the relationship:
TTL/ImageH < 1.7 (para [0087]: TTL/Imgh = 1.49),
where TTL is total track length of the lens system (para [0013] and [0070]), and ImageH is semi-diagonal image height at an image plane of the lens system (para [0013] and [0070]); 
wherein the second lens element has an Abbe number higher than respective Abbe numbers for the third and fifth lens elements (From Table 1: Abbe number of 2nd lens is 56.1, 3rd lens is 20.4 and 5th lens is 23.5); wherein the lens system satisfies the relationship: 
Table 1: R9 = -5.0274, R10 = -9.0025, thus
(R9+R10) / (R9-R10) < -2 = -3.53, which satisfied claimed range, 
where R9 is radius of curvature of an object side surface of the fifth lens element and R10 is radius of curvature of an image side surface of the fifth lens element; and 
wherein an F-number of the lens system is within a range of 1.6 to 1.85 (para [0087]: f/EPD which infers F-number is 1.79).
Regarding claim 2, Yang teaches the lens system as recited in claim 1, wherein the lens system satisfies the relationship:

    PNG
    media_image1.png
    158
    748
    media_image1.png
    Greyscale

st Embodiment = 3.016 mm, and from Table 3: f = 4.20 mm.
0.6<(fsystem/f12)<1.4 = 4.2/3.016 = 1.39
where fsystem is effective focal length of the lens system and f12 is composite focal length of the first and second lens elements.
Regarding claim 3, Yang teaches the lens system as recited in claim 1, wherein the lens system satisfies the relationship:
From Table 3: f= 4.20, f3 = -5.65, and f5 = -18.23
0.55<|fsystem/f3|+|fsystem/f5|<1.15 = 0.97
where fsystem is effective focal length of the lens system, f3 is effective focal length of the third lens element, and f5 is effective focal length of the fifth lens element.
Regarding claim 5, Yang teaches the lens system as recited in claim 1, wherein the lens system satisfies the relationship:
From Table 3: Vd1 = 56.1, Vd2 = 56.1, Vd3 = 20.4
0.8 < (Vd1 + Vd3)/Vd2 < 3 = 1.36,
where Vdl, Vd2, and Vd3 are Abbe numbers of the first, second, and third lens elements, respectively.
Regarding claim 7, Yang teaches the lens system as recited in claim 1, wherein the third lens element has a concave image-side surface in a paraxial region (Table 1: shows that the image side surface (S6) of the third lens (E3) has a radius of curvature of 2.7719, and positive curvature implies that the surface is concave).
Regarding claim 8, Yang teaches the lens system as recited in claim 1, wherein the fifth lens element has a concave object-side surface and a convex image-side surface (Table 1: shows that the object side surface (S9) of the fifth lens (E5) has a radius of curvature of -5.0274 and negative curvature implies that the object surface is concave, and the image side surface (S10) of 
Regarding claim 9, Yang teaches the lens system as recited in claim 1, wherein an object-side surface and an image-side surface of the sixth lens element are aspheric (Table 1: S11 and S12 are aspheric), wherein the sixth lens element (E6) has a convex object-side surface in a paraxial region (Table 1: shows that the object side surface (S11) of the fifth lens (E6) has a radius of curvature of 4.9575 and positive curvature implies that the object surface is convex), and wherein the object side surface of the sixth lens element has at least one part being concave in a peripheral region (see Fig. 1: on the object surface S10 has at least one part being concave in peripheral region).
Regarding claim 10, Yang teaches the lens system as recited in claim 1, wherein an object-side surface and an image-side surface of the seventh lens element are aspheric (Table 1: S13 and S14 are aspheric), wherein the seventh lens element (E7) has a concave image-side surface in a paraxial region (Table 1: show that the image side surface S14 of the seventh lens element (E7) has a radius of curvature of 1.3857 and positive curvature implies that the image side surface is concave), wherein the object-side surface of the seventh lens element has at least one part being concave in a peripheral region, and wherein the image-side surface of the seventh lens element has at least one part being convex in a peripheral region (see Fig. 1: S13 and S14).
Regarding claim 11, Yang teaches the lens system as recited in claim 1, wherein the lens system further includes an aperture stop (Fig. 1: STO) located between a front vertex of the lens system (the vertex of E1 in S1) and the second lens element (E2).
Regarding claim 13, Yang teaches the lens system as recited in claim 1, wherein effective focal length f of the lens system is within a range of 3.4 to 5 mm (Table 3: f = 4.2), and 
Regarding claim 14, Yang teaches the lens system as recited in claim 1, wherein TTL of the lens system is less than 6.8 mm (Table 3: TTL = 5.17 mm).
Regarding claim 15, Yang teaches a camera (at least in abstract and Fig. 1), comprising: 
a photosensor (S17: image plane) configured to capture light projected onto a surface of the photosensor (para [0115]); and a lens system (Fig. 1: E1 to E7) configured to refract light from an object field located in front of the camera to form an image of a scene at an image plane at or near the surface of the photosensor (para [0080]), wherein the lens system includes seven refractive lens elements (E1 to E7) arranged in order along an optical axis (see Fig. 1) from a first lens element (E1) having a positive refractive power (Table 3: f1 = 6.34) on an object side of the camera (Fig. 1: S1) to a seventh lens element (E7) on an image side of the camera (S14), including a fourth lens (E4) with positive refractive power (Table 3: f4 = 12.82) and a sixth lens element (E6) with positive refractive power (Table 3: f6 = 35.83); wherein the lens system satisfies the relationship:
TTL/ImageH < 1.7 (para [0087]: TTL/Imgh = 1.49),
where TTL is total track length of the lens system (para [0013] and [0070]), and ImageH is semi-diagonal image height at the image plane (para [0013] and [0070]); and wherein a second lens element in order along the optical axis has an Abbe number higher than respective Abbe numbers for a third lens element and a fifth lens element in order along the optical axis (From Table 1: Abbe number of 2nd lens is 56.1, 3rd lens is 20.4 and 5th lens is 23.5); wherein the lens system satisfies the relationship: 
Table 1: R9 = -5.0274, R10 = -9.0025, thus

 where R9 is radius of curvature of an object side surface of the fifth lens element and R10 is radius of curvature of an image side surface of the fifth lens element; and wherein an F-number of the lens system is within a range of 1.6 to 1.85 (para [0087]: f/EPD which infers F-number is 1.79).
Regarding claim 17, Yang teaches the camera as recited in claim 15, wherein effective focal length f of the lens system is within a range of 3.4 to 5 mm (Table 3: f = 4.2), and full field of view of the lens system is within a range of 75 to 94 degrees (as shown in Fig. 2B and 2C: the field of view for the lens system in Fig. 1 is about 80 degree).
Regarding claim 18, Yang teaches the camera as recited in claim 15, wherein TTL of the lens system is less than 6.8 mm (Table 3: TTL = 5.17 mm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2020/0257082 in view of Shin et al. US 2017/0235109.
Regarding claim 19, Yang teaches a device, comprising: 
one or more cameras (abstract, para [0002] and [0115]); and 

 a lens system (Fig. 1: E1 to E7) configured to refract light from an object field located in front of the camera to form an image of a scene at an image plane at or near the surface of the photosensor (para [0080]), wherein the lens system includes seven refractive lens elements (Fig. 1 and para [0080]: E1 to E7) arranged in order along an optical axis from a first lens element (E1) having a positive refractive power (Table 3: f1 = 6.34) on an object side of the camera to a seventh lens element (E7) on an image side of the camera, including a fourth lens (E4) with positive refractive power (Table 3: f4 = 12.82) and a sixth lens element (E6) with positive refractive power (Table 3: f6 = 35.83); wherein the lens system satisfies the relationship:
TTL/ImageH<1.7 (para [0087]: TTL/Imgh = 1.49),
where TTL is total track length of the lens system (para [0013] and [0070]), and ImageH is semi- diagonal image height at the image plane (para [0013] and [0070]); wherein a second lens element in order along the optical axis has an Abbe number higher than respective Abbe numbers for a third lens element and a fifth lens element in order along the optical axis (From Table 1: Abbe number of 2nd lens is 56.1, 3rd lens is 20.4 and 5th lens is 23.5); wherein the lens system satisfies the relationship: 
Table 1: R9 = -5.0274, R10 = -9.0025, thus
(R9+R10) / (R9-R10) < -2 = -3.53, which satisfied claimed range, 
where R9 is radius of curvature of an object side surface of the fifth lens element and R10 is radius of curvature of an image side surface of the fifth lens element; and wherein an F-
Yang does not specifically teach a device comprising:
one or more processors; a memory comprising program instructions executable by at least one of the one or more processors to control operations of the one or more cameras.
In the same field of endeavor, Shin teaches a camera lens system having a device comprising: one or more processors; and a memory comprising program instructions executable by at least one of the one or more processors to control operations of the one or more cameras (para [0272]-[0273]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Yang having a lens system with the teaching of Shin having a device for processing instruction for the purpose of implementing camera functions. 
Regarding claim 20, the combination of Yang teaches the device as recited in claim 19, and Yang further teaches wherein effective focal length f of the lens system is within a range of 3.4 to 5 mm (Table 3: f = 4.2), full field of view of the lens system is within a range of 75 to 94 degrees (as shown in Fig. 2B and 2C: the field of view for the lens system in Fig. 1 is about 80 degree), and TTL of the lens system is less than 6.8 mm (Table 3: TTL = 5.17 mm).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 11 above, and further in view of Park US 2017/0129798.
Regarding claim 12, Yang teaches the lens system as recited in claim 11, but Yang fails to teach wherein the lens system further includes at least one secondary stop located between the first lens element and the fifth lens element. 
.
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Yang fails to teach the lens system as recited in claim 1, wherein the lens system satisfies the relationship:
Vd6 > 45
where Vd6 is Abbe number of the sixth lens element.
Regarding claim 16, Yang teaches the camera as recited in claim 15, wherein the lens system satisfies one or more of the relationships:
Calculated value of f12 of 1st Embodiment = 3.016 mm, and from Table 3: f = 4.20 mm.

0.6 <(fsystem/f12)<1.4 = 4.2/3.016 = 1.39,
From Table 3: f= 4.20, f3 = -5.65, and f5 = -18.23
0.55<|fsystem/f3|+|fsystem/f5|<1.15 = 0.97
From Table 3: Vd1 = 56.1, Vd2 = 56.1, Vd3 = 20.4
1.36,
	However, Yang fails to explicitly teach:
Vd6 >45,
where f system is effective focal length of the lens system, f12 is composite focal length of the first and second lens elements, f3 is effective focal length of the third lens element, f5 is effective focal length of the fifth lens element, R9 is radius of curvature of an object side surface of the fifth lens element, R10 is radius of curvature of an image side surface of the fifth lens element, and Vd1, Vd2, Vd3, and Vd6 are Abbe numbers of the first, second, third, and sixth lens elements, respectively. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 8,599,495: teaches every limitation of the independent claims, except for F-number part. 
US 20160033743: teaches every limitation of the independent claims, except for a sixth lens element with positive refractive power.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872